Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 1 of 41




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 19-cv-3253-WJM-MEH

   ALTITUDE SPORTS & ENTERTAINMENT, LLC,

         Plaintiff,

   v.

   COMCAST CORPORATION, and
   COMCAST CABLE COMMUNICATIONS, LLC,

         Defendants.


             ORDER GRANTING IN PART AND DENYING IN PART COMCAST’S
                MOTION TO DISMISS ALTITUDE’S AMENDED COMPLAINT


         This antitrust dispute is before the Court on Defendants Comcast Corporation

   and Comcast Cable Communications, LLC’s (jointly, “Comcast”) Motion to Dismiss

   Plaintiff Altitude Sports & Entertainment, LLC’s (“Altitude”) Amended Complaint (the

   “Motion to Dismiss”). (ECF No. 48.) Altitude filed a response in opposition (ECF No.

   53), and Comcast replied (ECF No. 54) and filed two Notices of Supplemental Authority

   (ECF Nos. 78, 89). For the following reasons, the Motion to Dismiss is granted in part

   and denied in part.

                                        I. BACKGROUND

         The following factual summary is drawn from Altitude’s Amended Complaint

   (“AC”) (ECF No. 38), except where otherwise stated.1 The Court assumes the

   allegations contained in the AC are true for the purpose of deciding the Motion to


         1
             It appears as though the AC is missing paragraphs 121 and 122.
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 2 of 41




   Dismiss. See Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir.

   2007).

   A.       Altitude

            Altitude is an independent regional sports network (“RSN”) that produces and

   telecasts regional sports programming, which is available throughout the Rocky

   Mountain region, including Colorado (the “Altitude Territory”). (¶¶ 5, 7.)2 The relevant

   geographic market in this action is the Denver Designated Market Area (“DMA”), which

   covers 70 counties in Colorado, Nebraska, and W yoming. (¶¶ 2, 31.) The relevant

   product market is the market for regional sports programming (the “Regional Sports

   Programming Market”), in which Altitude is a seller of such programming, and Comcast

   is a buyer of the same. (¶ 37.) The Regional Sports Programming Market contains

   alternative relevant antitrust “submarkets,” including the market for professional hockey

   programming (the “Professional Hockey Programming Market”).3 (¶ 38.)

            As a RSN headquartered in Denver, Altitude invests in licenses and purchases

   the rights to produce and telecast games of regional professional sports teams,

   including the National Hockey League’s (“NHL”) Colorado Avalanche, the National

   Basketball Association’s Denver Nuggets, the National Lacrosse League’s Colorado

   Mammoth, and Major League Soccer’s Colorado Rapids. (¶ 5.) The only other RSN in



            2
          Citations to paragraph numbers, without more, e.g. (¶ __), are citations to the AC.
   (ECF No. 38.)
            3
            Altitude also refers to this market as the “Hockey Programming Submarket,” the
   “Professional Hockey Programming Submarket,” and the “Professional Hockey Submarket” in
   its response. (ECF No. 53 at 10.) These terms appear to be interchangeable with the
   “Professional Hockey Programming Market.”

                                                  2
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 3 of 41




   the Denver DMA is AT&T SportsNet Rocky Mountain, which is a vertically integrated

   multichannel video programming distributor (“MVPD”) Affiliated RSN, owned and

   operated by AT&T, which also owns MVPD DIRECTV.4 (¶¶ 70, 99.)

          In addition, Altitude produces and telecasts local and reg ional college and high

   school games and other entertainment-related content. (¶ 5.) To reach consumers,

   Altitude sells its programming to MVPDs, the “critical ‘gatekeepers’ to the ultimate

   consumers of sports programming—television viewers and sports fans in the Denver

   DMA.” (¶ 36.) Simply put, MVPDs are distributors that sell sports programming to

   consumers as part of their television packages; they exert power over RSNs by

   extracting tolls that the RSNs must pay to stay viable. (¶¶ 36, 46.) They are “vertically

   integrated” from purchase through distribution to the consumer, so that the MVPD does

   not have to compete to acquire its own production and programming. (¶¶ 71, 83.) In

   addition to Comcast, Altitude’s programming is carried by other buyers of such

   programming, including DIRECTV, Spectrum, and CenturyLink. (¶ 164.)

   B.     Comcast

          Comcast is the largest MVPD in the United States and the dominant cable

   television provider in the Denver DMA. (¶ 2.) In the Denver DMA, 92% of cable

   customers have cable service through Comcast, and for most customers, Comcast is

   their only choice of cable provider. (Id.) However, the high cost of switching MVPDs

   protects Comcast’s position; consumers often must choose the MVPD with existing

   infrastructure, rather than spend time and money installing a different MVPD’s


          4
           AT&T SportsNet Rocky Mountain currently holds the rights to produce and telecast
   Major League Baseball’s Colorado Rockies. (¶ 81.)

                                                3
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 4 of 41




   infrastructure, such as a direct broadcast satellite. (¶¶ 34, 166.) Com cast has spent

   decades building up its infrastructure and owns the physical cables that run throughout

   the Denver DMA and provide cable to Denver consumers. (¶ 175.)

         Of all the MVPDs in the Denver DMA (including cable and broadband satellite

   providers), Comcast has the largest market share of approximately 57%. (¶¶ 2, 34.) By

   comparison, the next largest MVPD, DIRECTV, has a market share of approximately

   25%. (¶ 2.) Comcast’s cable systems and MVPD market share in the Denver DMA

   make it a “monopsonist,” or a purchaser with market power, over regional sports

   programming in the Denver DMA. (¶ 8.)

         Through its subsidiaries, Comcast also contracts with sports teams, leagues,

   conferences, and other entities to obtain the rights to produce and telecast sports

   programming, which it distributes to its subscribers and sells to other MVPDs to

   distribute to their subscribers. (¶ 3.) Comcast owns and distributes regional and

   national sports programming through its subsidiaries, including the NBC Sports Network

   (“NBCSN”), around the country. (¶ 4.)

         Comcast is one of three competitors in the Denver DMA who sell Professional

   Hockey Programming to MVPDs for downstream distribution to consumers. (¶ 89.)

   Those competitors include Comcast (through NBCSN), NHL Network (which Comcast

   owns in part), and Altitude. (Id.) Based on the amount of programming each

   competitor has for sale in the 2019–2020 regular NHL season, Altitude has a 26%

   share in the Professional Hockey Programming Market, Comcast has a 40.5% share

   with its NBC-branded products alone, and Comcast’s share rises to 74% when

   including the NHL Network in which it has an ownership interest. (Id.) Were Comcast

                                               4
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 5 of 41




   to acquire Altitude, it would have a 66.5% to 100% share of the Professional Hockey

   Programming Market. (Id.)

   C.     Relationship Between Altitude and Comcast

          Comcast has carried Altitude programming since Altitude’s launch in September

   2004. (¶¶ 8, 117.) Comcast and Altitude signed a ten-year Affiliation Agreement under

   which Comcast paid Altitude a monthly per subscriber license fee and committed to

   carry Altitude in a widely distributed package of programming services on Comcast’s

   cable systems; in exchange, Altitude granted Comcast a license to telecast Altitude’s

   RSN programming within the Denver DMA and elsewhere within the Altitude Territory.

   (¶ 118.) The Affiliation Agreement contained a minimum penetration provision requiring

   Comcast to carry Altitude on a cable package reaching at least 70% of its subscribers.

   (¶ 130.)

          In August 2014, Comcast and Altitude renewed the Affiliation Agreement for

   another five years with higher fees to reflect the passage of time and align the rates

   with what Altitude saw as the market rate. (¶¶ 131–32.) The renewed contract was set

   to expire on August 31, 2019. (¶ 133.) In October 2018, Altitude proposed a tw o-year

   extension of the contract on its current terms. (¶ 138.) Comcast declined the offer. (¶

   139.) In February 2019, Altitude proposed a five-year contract renewal and offered

   rates similar to those under the current contract, with an industry-standard annual

   increase over the five years. (¶ 140.)

          In June 2019, Comcast responded to Altitude’s proposal “with a draconian

   counter-proposal for rates and carriage that were entirely unreasonable and unworkable

   for Altitude . . . .” (¶ 142.) Comcast proposed a three-year contract which would

                                               5
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 6 of 41




   eliminate the minimum penetration requirement and change the monthly per subscriber

   fee to a flat base fee with an annual increase. (¶ 143.) In prior agreements, Altitude

   had access to 70% to 85% of Comcast subscribers on Comcast’s “expanded basic”

   package. (¶ 155.) However, by moving Altitude to a “sports tier,” Comcast’s new

   proposal would have reduced Altitude’s per subscriber fees and “drastically reduce[d]”

   Altitude’s potential market penetration, lowering Altitude’s access to 15% to 20% or less

   of Comcast subscribers. (Id.) Because accepting Comcast’s terms would have put

   Altitude out of business, Altitude declined the offer. (¶ 144.)

          Although Altitude continued to negotiate, Comcast stated it would only enter a

   contract with Altitude on Comcast’s terms and refused any attempts to reach a short-

   term solution while negotiations continued. (¶ 145.) In August 2019, Comcast rejected

   another offer by Altitude for a one-year extension of the current contract with the same

   terms to give the parties additional time to negotiate a long-term solution. (¶ 147.) With

   no renewed contract, on August 31, 2019, Comcast ceased distributing Altitude to its

   subscribers. (¶¶ 161–62.) Altitude remains blacked out and unavailable to all Comcast

   subscribers. (¶ 162.)

          In the short term, Comcast’s negotiating strategy with Altitude has led to

   increased cord-cutting5 and a consequent short-term loss in Comcast’s profits. (¶ 190.)

   Thus, according to Plaintiff, Comcast’s demands only make economic sense because,

   in the long-run, its anticompetitive conduct will eliminate Altitude from the market and


          5
            Cable subscribers who opt to end their cable television subscription in favor of online
   streaming services such as Netflix or Hulu are called “cord-cutters.” (¶ 184.) Because sports
   programming is typically only available through traditional cable or satellite subscriptions, it is
   often the only thing stopping customers from cutting the cord. (¶¶ 185–86.)

                                                     6
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 7 of 41




   yield profits. (¶¶ 13, 14, 196.) While it has refused to deal with Altitude, Comcast has

   not made similar demands or imposed drastic rate cuts or carriage reductions on its

   own affiliated RSNs throughout the country. (¶ 12.) Instead, for RSNs it owns,

   Comcast charges MVPDs per subscriber license fees and signs new contracts with

   rates equal to or higher than those it paid Altitude during their relationship. (Id.)

   Altitude alleges that Comcast’s strategy comports with its increased monopoly power

   over the years, which Comcast exercises by increasing consumer prices, rather than

   passing savings from vertical integration to consumers. (¶¶ 50, 63.) “As a result of its

   growth, Comcast is incentivized to further maximize its consolidated ownership by

   taking over the entire chain of regional sports programming, from production to

   distribution.” (¶ 108.)

          Altitude further alleges that Comcast’s refusal to reach an agreement with

   Altitude demonstrates that Comcast is trying to eliminate Altitude and take over the

   Regional Sports Programming Market; and that Comcast’s pre-existing infrastructure

   from production facilities formerly used for Mountain West6 and Comcast’s resources7

   uniquely position Comcast to do so. (¶ 91.) Because it has the ability to vertically

   integrate and take over the entire chain of regional sports programming, from



          6
            In 2006, Comcast worked with the Mountain West Conference of the National
   Collegiate Athletic Association (the “Mountain West Conference”) to form the MountainWest
   Sports Network (informally known as “The Mountain”), which televised many of the
   conference’s sporting events. (¶ 78.) Comcast operated The Mountain from its Comcast Media
   Center in Centennial, Colorado (less than six miles from Altitude’s network operations center),
   which is the largest television and film studio in Colorado. (¶ 79.) In 2012, the Mountain West
   Conference realigned, and The Mountain stopped operating. (¶ 80.) Comcast maintains its
   studio, which will focus on Comcast-specific programming. (Id.)
          7
              In the third quarter of 2019, Comcast reported $26.8 billion in revenue. (¶ 96.)

                                                     7
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 8 of 41




   production to distribution, Comcast need not pay local RSNs (like Altitude) for content,

   allowing Comcast to realize even more profits. (¶¶ 49, 108.) In addition, Comcast can

   “substitute its own lower quality productions and move key operations and jobs out of

   Colorado and into centralized locations.” (¶ 49.) In this manner, Comcast can keep

   consumer prices high and—even though it is no longer paying Altitude fees—continue

   to charge its subscribers a Regional Sports Fee. 8 (¶¶ 10, 50, 192.) In this manner,

   Comcast penalizes Altitude viewers with higher prices, forcing them to purchase a more

   expensive cable package to view Altitude’s programming. (¶ 158.)

          Further, Altitude contends that Comcast has misled its customers by publicly

   stating that Altitude’s price increases have increased costs for all of Comcast’s

   customers in Colorado and Utah. (¶ 123.) Comcast has also misrepresented that

   Altitude suffers from “lower viewership,” which is why Comcast has chosen to black out

   Altitude. (¶ 124.) “Comcast knownigly made these false statements to harm Altitude,

   unfairly cast blame on Altitude for the blackout, and disrupt Altitude’s actual and

   prospective business relationships.” (¶ 123.) Comcast has also misrepresented its

   financial ability to continue to carry Altitude programming at its current rates. (¶ 191.)

          The AC further states that Comcast’s anticompetitive conduct has harmed

   Altitude, consumers, and competition. (¶ 200.) Comcast has disrupted Altitude’s

          8
             The Regional Sports Fee is a fee on each consumer’s monthly bill charged in addition
   to the monthly fee for the package of programming services that includes Altitude. (¶ 10.)
   Altitude alleges Comcast offered “a token bill reduction (as a public relations move after
   consumer outcry).” (¶ 63.)
           In October 2019, the Colorado Attorney General opened an investigation into the
   Regional Sports Fee practice by MVPDs, including Comcast. (¶ 199.) In connection with the
   matter, the Colorado Attorney General is investigating whether Comcast has overcharged its
   customers during the Altitude blackout and has engaged in a deceptive trade practice by
   continuing to charge its Regional Sports Fee during the blackout. (Id.)

                                                  8
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 9 of 41




   relationship with its fans, who can no longer watch its programming, and with Denver-

   based professional sports teams, making it more difficult for Altitude to fulfill its

   contractual obligations to those teams. (¶¶ 202–03.) Comcast has intentionally

   interfered with contractual relationships and prospective business relationships between

   Altitude and its advertisers. (¶ 204.) Specifically, the disruption to Altitude’s business

   has made it more expensive and burdensome for Altitude to fulfill its contractual

   obligations to its advertisers, who, due to the blackout, reach fewer subscribers. (¶¶

   205–06.) Altitude identifies advertising contracts with Miller Coors, Jeep, and Papa

   John’s as having been disrupted, causing Altitude financial harm. (¶ 207.)

          In addition, consumers suffer. Most consumers now cannot watch Denver sports

   teams’ games and are still being charged at least a partial Regional Sports Fee for

   programming they can no longer watch. (¶¶ 213–14.)

          Altitude alleges that competition, too, suffers. With the elimination of Altitude,

   the only independent RSN, from the Regional Sports Programming Market, “Comcast is

   ensuring that all remaining RSNs will be vertically integrated MVPD-affiliated RSNs.” (¶

   218.) Comcast’s actions increase barriers to entry and ensure that only RSNs with

   vertically integrated distribution in the geographic area will be able to afford to compete;

   independent RSNs like Altitude will be pushed out of the market. (Id.)

          Currently, AT&T SportsNet Rocky Mountain (vertically integrated and affiliated

   with AT&T, owner of MVPD DIRECTV) is the only other RSN in the market. (¶ 219.) “If

   and when Comcast fills the vacuum in the market left by Altitude and creates yet

   another Comcast-affiliated RSN, Comcast will become a second MVPD-affiliated RSN

   in the market.” (¶ 220.) With fewer incentives to compete and create a high-quality

                                                 9
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 10 of 41




   product for MVPD-affiliated RSNs, competition will suffer. (¶¶ 221–22.) Moreover,

   even if Comcast does not replace Altitude in the market, competition suffers

   nonetheless by the elimination of one of the only two participants in the Regional Sports

   Programming Market. (¶ 223.) If AT&T SportsNet Rocky Mountain had no competitors,

   its incentive to compete on price, innovation, or any other competitive aspect of the

   market would be extinguished. (Id.)

                                 II. PROCEDURAL HISTORY

          On November 18, 2019, Altitude filed its Complaint (ECF No. 1), which Comcast

   moved to dismiss (ECF No. 30). On January 23, 2020, United States Magistrate Judge

   Michael Hegarty entered a Scheduling Order. (ECF No. 35.) The Scheduling Order

   provides that the deadline for initial disclosures under Federal Rule of Civil Procedure

   26(a)(1) was January 16, 2020. (Id. at 10.) The deadline for amendment of pleadings

   was March 9, 2020. (Id. at 17.)

          On February 4, 2020, Altitude filed its AC, alleging six claims: (1) monopolization

   in violation of the Sherman Act, Section 2, 15 U.S.C. § 2 (¶¶ 224–30); (2) attem pted

   monopolization in violation of the Sherman Act, Section 2 (¶¶ 231–38); (3)

   monopolization in violation of the Colorado Antitrust Act, Colo. Rev. Stat. § 6-4-105 (¶¶

   239–45); (4) attempted monopolization in violation of the Colorado Antitrust Act (¶¶

   246–53); (5) tortious interference with contractual relations (¶¶ 254–59); and (6) tortious

   interference with prospective business relations (¶¶ 260–65). Altitude requests relief in

   the form of declaratory judgment on all claims, trebled compensatory damages, punitive

   damages, and injunctive relief under the antiturust laws of the United States, for



                                               10
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 11 of 41




   compensatory and punitive damages and injunctive relief under state law, and

   attorneys’ fees and costs. (¶¶ 1, 266.)

          On February 28, 2020, Comcast moved to dismiss Altitude’s AC. (ECF No. 48.)

   The Motion to Dismiss became ripe for review on April 10, 2020. (ECF No. 54.)

          On March 16, 2020, Judge Hegarty issued his Order Granting In Part Comcast’s

   Motion to Stay Discovery, temporarily staying discovery until April 30, 2020. (ECF No.

   50 at 4.) On April 29, 2020, Judge Hegarty issued the Order Permitting Limited

   Discovery, permitting limited discovery proposed by Altitude. (ECF No. 56.) The

   parties have filed Joint Status Reports (ECF Nos. 55, 71) and have participated in a

   status conference (ECF No. 77) with Judge Hegarty. In the Joint Status Report filed on

   April 27, 2020, the parties suggested that adjustments to the Scheduling Order would

   likely be required but proposed waiting until the Court ruled on the Motion to Dismiss to

   recommend such deadlines. (ECF No. 55 at 4, 7 n.5.) T he parties filed another Joint

   Status Report on November 23, 2020 (ECF No. 93), and the next status conference

   with Judge Hegarty is set for November 30, 2020 (ECF No. 85).

                                     III. LEGAL STANDARD

          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

   claim in a complaint for “failure to state a claim upon which relief can be granted.” The

   Rule 12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s

   well-pleaded factual allegations and view them in the light most favorable to the

   plaintiff.” Ridge at Red Hawk, 493 F.3d at 1177. In ruling on such a motion, the

   dispositive inquiry is “whether the complaint contains ‘enough facts to state a claim to

   relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

                                                11
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 12 of 41




   544, 570 (2007)). Granting a motion to dismiss “is a harsh remedy which must be

   cautiously studied, not only to effectuate the spirit of the liberal rules of pleading but

   also to protect the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169,

   1178 (10th Cir. 2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded

   complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

   improbable, and that a recovery is very remote and unlikely.’” Id. (quoting Twombly,

   550 U.S. at 556).

                                            IV. ANALYSIS

          In the Motion to Dismiss, Comcast argues the AC should be dismissed for

   multiple reasons: (1) the challenged conduct—Comcast’s decision not to accede to

   Altitude’s negotiation demands—is, at most, a lawful unilateral refusal to deal; (2) the

   pleaded facts show that Comcast is not a monopsonist in the “relevant market,” and

   has no plausible prospect of achieving monopoly power in any relevant market; (3)

   Altitude fails to plead antitrust injury because it alleges facts showing harm to itself but

   not the requisite harm to competition; and (4) Altitude’s tortious interference claims are

   legally insufficient. (ECF No. 48 at 8–9.)

   A.     Antitrust Claims9

          Section 2 of the Sherman Act makes it unlawful to “monopolize” or “attempt to




          9
            Colorado’s antitrust statute generally tracks the provisions of federal law. See JTS
   Choice Enters., Inc. v. E.I. DuPont De Nemours & Co., 2014 WL 793525, at *4 n.3 (D. Colo.
   Feb. 26, 2014) (citing People v. N. Ave. Furniture & Appliance, Inc., 645 P.2d 1291, 1295–96
   (Colo. 1982) (looking to federal law interpreting the Sherman Act and the Clayton Act for
   guidance)). Accordingly, the Court will discuss only the federal claims, and its analysis applies
   equally to the claims brought under the Colorado statutes. Id.

                                                  12
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 13 of 41




   monopolize.”10 15 U.S.C. § 2. To succeed on a monopolization claim, Altitude must

   allege: (1) monopoly power in the relevant market; (2) willful acquisition or maintenance

   of this power through exclusionary conduct; and (3) harm to competition. See Lenox

   MacLaren Surgical Corp. v. Medtronic, Inc., 762 F.3d 1114, 1119 (10th Cir. 2014)

   (citations omitted).

          To establish attempted monopolization, Altitude must allege: (1) predatory or

   anticompetitive conduct; (2) a specific intent to monopolize; and (3) a dangerous

   probability of achieving monopoly power. See id. at 1129 (citing Christy Sports, LLC v.

   Deer Valley Resort Co., 555 F.3d 1188, 1192 (10th Cir. 2009)).

          1.      Monopolization11

          The Court begins its analysis of the monopolization claim with the third element,

   harm to competition, as its analysis on this issue is dispositive of the claim. “The

   antitrust injury requirement ensures that a plaintiff can recover only if the loss stems

   from a competition-reducing aspect or effect of the defendant’s behavior.” Total Renal

   Care, Inc. v. W. Nephrology & Metabolic Bone Disease, P.C., 2009 WL 2596493, at *5

   (D. Colo. Aug. 21, 2009) (citing Atl. Richfield Co. v. USA Petroleum Co., 495 U.S. 328,

   344 (1990) (emphasis in original)). In other words, a plaintiff “must prove antitrust


          10
             “Every person who shall monopolize, or attempt to monopolize, or combine or
   conspire with any other person or persons, to monopolize any part of the trade or commerce
   among the several States, or with foreign nations, shall be deemed guilty of a felony, and, on
   conviction thereof, shall be punished by fine not exceeding $100,000,000 if a corporation, or, if
   any other person, $1,000,000, or by imprisonment not exceeding 10 years, or by both said
   punishments, in the discretion of the court.” 15 U.S.C. § 2.
          11
             Altitude pleads a “monopolization” claim in Count One but bases that claim on the
   theory that Comcast is a “monopsonist” in the Regional Sports Programming Market. (¶¶ 8,
   226.)

                                                  13
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 14 of 41




   injury, which is to say injury of the type the antitrust laws were intended to prevent and

   that flows from that which makes defendants’ acts unlawful.” Full Draw Prods. v.

   Easton Sports, Inc., 182 F.3d 745, 750 (10th Cir. 1999) (citing Brunswick Corp. v.

   Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489 (1977) (emphasis in original)). To state a

   claim, “the injury should reflect the anticompetitive effect either of the violation or of

   anticompetitive acts made possible by the violation.” Id.

          In the AC, Altitude alleges Comcast’s actions have harmed it and consumers.

   (¶¶ 200–16.) Additionally, Altitude has also alleged that Comcast has harmed

   competition in the Regional Sports Programming Market by eliminating Altitude.12 (¶

   218.) By eliminating the only independent RSN in the market,

                 Comcast is ensuring that all remaining RSNs will be
                 vertically integrated MVPD-affiliated RSNs. This increases
                 barriers to entry and ensures that, going forward, only RSNs
                 with vertically integrated distribution in the geographic area
                 will be able to afford to compete in the Regional Sports
                 Programming Market.

   (Id.) The remaining RSN in the market would be AT&T SportsNet Rocky Mountain,

   which is vertically integrated and affiliated with AT&T, owner of MVPD DIRECTV. (¶

   219.) Altitude alleges that such MVPD-affiliated RSNs have fewer incentives to

   compete with each other and create a quality product because they are vertically

   integrated; they are guaranteed carriage on affiliated RSNs and can survive in the

   market regardless of how vigorously they compete. (¶ 221.)

          Should Comcast permanently eliminate Altitude and replace it in the Regional


          12
            Comcast disputes the contention that Altitude has been “eliminated,” arguing that “the
   complaint shows that Altitude has not been eliminated and continues to be carried by DIRECTV
   and other distributors.” (ECF No. 54 at 13.)

                                                 14
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 15 of 41




   Sports Programming Market, as an MVPD-affiliated RSN, Comcast would not have to

   compete to buy the product it formerly bought from Altitude. (¶ 222.) Instead, Altitude

   alleges that following vertical integration, Comcast would be guaranteed access to

   Altitude’s content and has the existing ability to distribute the content to consumers

   without competing with other MVPDs over price and terms of carriage. (Id.)

           Moreover, even if Comcast does not replace Altitude in the market, Altitude

   alleges competition is harmed nonetheless. (¶ 223.) W ithout Altitude’s participation in

   the market, AT&T SportsNet Rocky Mountain would be the only RSN in the Denver

   DMA. (Id.)

                 [A]lthough there are other limited-capacity competitors in the
                 Regional Sports Programming Market in National MVPD
                 Sports Networks, because the professional sports leagues
                 limit the amount of sports programming each can produce,
                 they are not meaningful competitors on the same level as
                 Altitude and AT&T SportsNet Rocky Mountain. AT&T
                 SportsNet Rocky Mountain would essentially be left without
                 competitors in the market, and its incentive to compete on
                 price, innovation or any other competitive aspect of the
                 market would be extinguished.

   (Id.)

           In the Motion to Dismiss, Comcast argues that Altitude has pled no injury to

   competition. (ECF No. 48 at 18–19.) Relevant here, Comcast characterizes the AC’s

   allegations as equating “Comcast’s share of television subscribers with its share of the

   relevant market, and alleges that not carrying Altitude is causing Comcast to lose

   subscribers, and thus lose market share—the opposite of maintaining market power.”

   (Id. at 18 (citing ¶¶ 186, 189, 190).) In the reply, Comcast attempts to further clarify this

   argument and reiterates that


                                                15
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 16 of 41




                   Rather than plead harm to competition on the “buy side” of
                   the programming market, Altitude contends that Comcast
                   will lose subscribers—diminishing any power Comcast has
                   as a buyer. Mot. 13. Altitude does not even try to show that
                   Comcast’s conduct will maintain Comcast’s alleged power
                   as a buyer. This alone is a basis to dismiss the
                   monopsonization claims.

   (ECF No. 54 at 12.)

          The Court agrees. Even assuming without deciding that Altitude has alleged

   harm to competition on the “sell side” of the market because (as described in detail

   above) one of two competitors is at least temporarily, and possibly permanently,

   eliminated from selling regional sports programming in the Denver DMA, as Comcast

   explains, Altitude has not sufficiently alleged harm to competition on the “buy side” of

   the market.13

          Altitude cites Full Draw and other cases for the proposition that, even if Comcast

   does not take Altitude’s place as a seller in the Regional Sports Programming Market,

   “when a market already has few competitors, the elimination of one harms competition.”

   (ECF No. 53 at 19 & n.8 (citing Full Draw, 182 F.3d at 750–51; Total Renal Care, 2009

   WL 2596493, at *5 (“attempts to eliminate a competitor and thus lessen competition”

   were sufficient at the pleading stage) (footnote citations omitted).) The Tenth Circuit’s

   conclusion in Full Draw that “alleging the loss of one of two competitors in this case

   alleges injury to competition” is relevant to Altitude’s allegations of harm on the “sell


          13
              Although Altitude’s response does not mention paragraph 222, to the extent Altitude
   relies on that paragraph to support harm to competition on the “buy side,” the Court finds the
   allegation insufficient. There, Altitude alleges “Comcast will no longer have to compete to buy
   the product it once purchased from Altitude,” but does not sufficiently explain the harm to
   competition in the buyer’s market. Because the Court finds it may be difficult but not impossible
   for Altitude to plead the requisite harm, the claim will be dismissed without prejudice.

                                                  16
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 17 of 41




   side,” as Altitude and AT&T SportsNet Rocky Mountain are the two competitors selling

   regional sports programming in the Denver DMA. Full Draw, 182 F.3d at 754.

   However, the Court remains unconvinced that Full Draw supports Altitude’s deficient

   allegations of harm to competition on the “buy side” of the market. Therefore, the Court

   finds the monopolization claim must at this time be dismissed without prejudice. 14

          2.     Attempted Monopolization

                 (a)     Anticompetitive Conduct

                         (i)      Altitude Has Alleged Anticompetitive Conduct

          Simply being a monopoly is not barred by the Sherman Act; “the possession of

   monopoly power will not be found unlawful unless it is accompanied by an element of

   anticompetitive conduct.” Verizon Commc’ns, Inc. v. Law Offices of Curtis V. Trinko,

   LLP, 540 U.S. 398, 407 (2004) (emphasis in original); see also TV Commc’ns Network,

   Inc. v. Turner Network Television, Inc., 964 F.2d 1022, 1024–25 (10th Cir.1992)

   (“Conduct violates [Section 2] where an entity acquires or maintains monopoly power in

   such a way as to preclude other entities from engaging in fair competition.”). The Tenth

   Circuit has observed that “anticompetitive conduct comes in too many forms and

   shapes to permit a comprehensive taxonomy.” Novell, Inc. v. Microsoft Corp., 731 F.3d

   1064, 1072 (10th Cir. 2013) (citations omitted). “Put simply, the monopolist’s conduct

   must be irrational but for its anticompetitive effect.” Id. at 1075 (citation omitted).

          Altitude alleges that

                 [t]hrough its actions, Comcast is using its position as the


          14
            Because the Court concludes the third element of a monopolization claim fails, it need
   not address the sufficiency of the allegations regarding the first two elements of that claim.

                                                 17
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 18 of 41




                   dominant purchaser and distributor of regional sports
                   programming in the Denver DMA to decrease the carriage of
                   Altitude and increase the costs for Altitude customers,
                   foreclosing Altitude’s access to the majority of Denver DMA
                   households. Exclusionary conduct is not limited to certain
                   refusals to deal, it also includes conduct “that totally or
                   partially ‘forecloses’ competitors from access either to critical
                   inputs or customers, with the effect of causing them to raise
                   their prices or reduce their output, thereby allowing the
                   excluding firm to profit by setting a supra-competitive output
                   price, with the effect of harming consumers.” Steven C.
                   Salop, The Raising Rivals’ Cost Foreclosure Paradigm,
                   Conditional Pricing Practices, and the Flawed Incremental
                   Price-Cost Test, 81 Antitrust L.J. 371, 376 (2017).

   (¶ 16.) Specifically, Altitude argues Comcast engages in the following forms of

   anticompetitive conduct: (1) foreclosing Altitude’s access to consumers by only offering

   Altitude distribution in the sports tier and requiring consumers to pay a fee or penalty on

   top of subscription and regional sports fees (¶¶ 65, 155, 158); (2) using the Altitude

   blackout as a step in its larger scheme to vertically integrate Altitude’s programming into

   Comcast’s other NBC-branded sports programming; and (3) making misrepresentations

   concerning Altitude to harm its reputation and relationships with customers. (ECF No.

   53 at 12–14.)

          Comcast argues that Altitude has failed to plead the essential element of

   anticompetitive conduct. (ECF No. 48 at 9.) Comcast’s primary argument focuses on

   its characterization of its own actions as permissible “hard bargaining” and Altitude’s

   allegations as, at most, “a lawful unilateral refusal to deal on Altitude’s preferred terms.”

   (Id.) Concluding Altitude has failed to plead a refusal to deal claim, Comcast also

   asserts no other antitrust theory is availing to Altitude. (Id. at 12.)

          First, Comcast contends its decision to offer Altitude a contract which distributes


                                                  18
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 19 of 41




   Altitude’s programming on a sports tier is “far from a ‘penalty’” on Altitude viewers but

   “an entirely permissible way to distribute content to those who want it, and the

   marketplace will determine if Comcast’s judgment is correct.” (Id. at 13.) As such,

   Comcast asserts its conduct was not anticompetitive, and that “antitrust laws do not

   compel an alleged monopolist to ‘lend smaller [firms] a helping hand.’” (Id. (citation

   omitted).)

          Second, Comcast argues that there is “no merit to Altitude’s theory that Comcast

   is ‘raising rivals’ costs,’ by which Altitude means raising Altitude’s costs.” (Id.) Comcast

   reiterates that it is not Altitude’s rival. (Id.)

          Third, Comcast disputes any theory that it will leverage its purported monopsony

   into monopoly power as a seller of RSN programming, as such a theory is “baseless

   and cannot support liability.” (Id. at 14.)

          Fourth, Comcast argues an “essential facilities” claim would also fail, as the

   Supreme Court disowned that doctrine in Trinko. (Id. (citing Trinko, 540 U.S. at

   410–11).) Even if the doctrine survived, Comcast argues Altitude has nonetheless

   failed to plead such a claim.15 (Id.)

          Fifth, Comcast argues that while Altitude has alleged “predatory demands” (¶ 8),

   it has not alleged predatory bidding. (Id.)

          Finally, Comcast argues Altitude’s allegations that Comcast seeks to vertically

   integrate and launch a RSN to replace it do not am ount to an allegation of

   anticompetitive conduct. (Id. at 14–15.) Instead, Comcast asserts “Altitude’s leap from



          15
               Altitude appears to not address this argument in its response. (See ECF No. 53.)

                                                       19
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 20 of 41




   Comast’s transactions in other cities from over a decade ago to a forecast of Comcast’s

   future actions in Denver is completely speculative, and implausible, and should not be

   credited.” (Id. at 15.)

          The Court has carefully considered Comcast’s numerous, persuasive arguments.

   Of course, “a legitimate buyer is entitled to use its market power to keep prices down.”

   Kartell v. Blue Shield of Mass., Inc., 749 F.2d 922, 929 (1st Cir. 1984). And, as

   Comcast emphasizes, “a firm that has substantial power on the buy side of the market

   (i.e., monopsony power) is generally free to bargain aggressively when negotiating the

   prices it will pay for goods and services.” W. Penn Allegheny Health Sys., Inc. v.

   UPMC, 627 F.3d 85, 103 (3d Cir. 2010) (citations omitted). Such principles reflect

   courts’ hesitation to condemn unilateral behavior and thus chill vigorous competition.

   See id. (citing Am. Needle, Inc. v. NFL, 560 U.S. 183 (2010)). “In the event, however,

   that the monposonist maintains its market power on the buy side of the market through

   anticompetitive or predatory conduct, the monopsonist is equally as culpable as the

   monopolist in violating Section 2.” New Mexico Oncology & Hematology Consultants,

   Ltd. v. Presbyterian Healthcare Servs., 54 F. Supp. 3d 1189, 1214 (D.N.M. 2014) (citing

   Campfield v. State Farm Mut. Auto. Ins. Co., 532 F.3d 1111, 1118 (10th Cir. 2008)).

          “Anticompetitive conduct can come in too many different forms, and is too

   dependent upon context, for any court or commentator ever to have enumerated all the

   varieties.” SolidFX, LLC v. Jeppesen Sanderson, Inc., 935 F. Supp. 2d 1069, 1080 (D.

   Colo. 2013), aff’d, 841 F.3d 827 (10th Cir. 2016) (quoting Caribbean Broad. Sys., Ltd. v.

   Cable & Wireless PLC, 148 F.3d 1080, 1087 (D.C. Cir. 1998) (internal quotation marks



                                              20
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 21 of 41




   omitted)). Here, Comcast has allegedly targeted Altitude as an independent RSN and

   agreed to offer Altitude programming only in the sports tier package as opposed to the

   expanded basic package, which significantly limits Altitude’s market penetration (from

   70%–85% down to 15%–20%), and requires consumers to pay a fee in addition to their

   subscription and regional sports fees. (¶¶ 64, 65, 155, 158.) By contrast, “Comcast’s

   own sports programming in the Denver DMA or other geographic markets remains

   penalty-free.” (ECF No. 53 at 12 (citing ¶¶ 151–60).)

          But that is not all of the anticompetitive conduct Altitude has alleged.

   Additionally, Altitude alleges the blackout was only one step in Comcast’s larger

   anticompetitive scheme to build its position in the Regional Sports Programming

   Market, whereby Comcast can now vertically integrate Altitude’s programming into

   Comcast’s video and other NBC-branded sports programming. (Id. at 12–13.) To

   bolster its intent to vertically integrate and oust Altitude from the market, Comcast also

   allegedly made misrepresentations blaming Altitude for the Regional Sports Fee and

   rising prices (¶¶ 123, 191), damaging Altitude’s reputation and relationships with

   customers. (Id. at 13.)

          At least one court in the Tenth Circuit has observed that “[a] refusal to deal may

   cross the line from permissible to predatory, and therefore satisfy the second element

   of a monopsonization/monopolization claim, if its purpose is vertically to integrate into

   the supplier’s market.” N.M. Oncology, 54 F. Supp. 3d at 1215. Although Comcast

   characterizes Altitude’s allegations that it will enter the market with its own RSN as

   baseless and speculative, viewing the allegations in the light most favorable to Altitude,

   and drawing all reasonable inferences in Altitude’s favor, as the Court must at the

                                               21
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 22 of 41




   dismissal stage, the Court finds Altitude has alleged facts sufficient to show that its

   allegations of anticompetitive conduct are plausible.

                        (ii)   Altitude Has Also Alleged Anticompetitive Conduct in the
                               Form of Comcast’s Refusal to Deal

          “The leading case for § 2 liability based on refusal to cooperate with a rival . . . is

   [Aspen Skiing Co. v. Aspen Highlands Skiing Corp., 472 U.S. 585 (1985)] .” Trinko,

   540 U.S. at 408. Liability based on refusal to deal requires: (1) “a preexisting voluntary

   and presumably profitable course of dealing between the monopolist and the rival,”

   Novell, 731 F.3d at 1074; (2) “the monopolist’s discontinuation of the preexisting course

   of dealing must suggest a willingness to forsake short-term profits to achieve an anti-

   competitive end,” id. at 1075 (alterations in original omitted); and (3) “a showing that the

   monopolist’s refusal to deal was part of a larger anticompetitive enterprise,” id.

          In the Motion to Dismiss, Comcast argues Altitude has failed to sufficiently allege

   conduct constituting a refusal to deal. (ECF No. 48 at 9–12.) First, Comcast argues

   Altitude has failed to allege prior dealings between a monopolist and a rival, as

   Comcast was Altitude’s customer, not its competitor. (Id. at 11.)

          Second, Comcast characterizes the allegation that it took a short-term profit loss

   in the form of increased cord-cutting as conclusory and contradicted by the AC’s

   allegation that Comcast’s programming costs “dropped dramatically” because it was no

   longer paying fees to Altitude and that Comcast pocketed the savings. (Id. (citing ¶¶

   19–20, 63, 190, 229); ECF No. 54 at 8.) Com cast critiques the AC’s failure to show that

   the losses from cord-cutting offset Comcast’s cost savings. (ECF No. 48 at 11.)

          Third, Comcast contends Altitude fails to plead that Comcast engaged in conduct


                                                22
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 23 of 41




   that was “irrational but for its tendency to harm competition.” (Id.) Rather, Comcast

   underscores that the AC pleads the purpose of procompetitive cost savings in the form

   of reduced programming expenses. (Id.)

          However, for the following reasons, at the dismissal stage, the Court finds

   Comcast’s arguments unavailing. First, Altitude has alleged Comcast had a profitable

   prior course of dealing with Altitude for at least 15 years. (¶¶ 8, 117–18, 131–32.)

   Indeed, Comcast does not dispute this allegation. Instead, Comcast focuses on the

   “rival” aspect of the first element of a refusal to deal, arguing it is no rival of Altitude’s.16

   However, as explained below, Altitude has (barely) sufficiently alleged that Comcast (as

   a rapid entrant) is a competitor in the Regional Sports Programming Market, or

   alternatively, the Professional Hockey Programming Market.

          Next, Altitude has alleged that Comcast has suffered short-term losses, as

   “many Comcast subscribers have cancelled, or expressed an intent to cancel, their

   service,” in the wake of the blackout, reducing Comcast’s subscription and advertising

   revenue. (¶¶ 188–90, 194–96.) Comcast’s argument that the AC’s allegations of

   decreased expenses leading to increased profits raises factual issues that the Court

   cannot resolve at this pleading stage. At bottom, Altitude has alleged that “Comcast’s

   negotiating tactics with Altitude have directly contributed to increased cord-cutting and,

   as a result, a loss in short-term profits to Comcast.” (¶ 190.) The allegation is thin, but

   plausible. Whether Altitude can support the allegation with sufficient evidence to


          16
            Altitude seems to dodge this argument by not addressing whether Comcast is a rival
   and instead claiming that with its argument, “Comcast is not denying whether a duty to deal has
   been pled, but has shifted its arguments to those discussed in Section I above as well as a
   standing argument.” (ECF No. 53 at 16.)

                                                  23
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 24 of 41




   withstand summary judgment is a matter for another day.

          Finally, as explained above, Altitude has alleged that Comcast has engaged in a

   larger competitive enterprise including Comcast’s refusal to deal with Altitude and

   renew their agreement. And to the extent Comcast argues Altitude has failed to plead

   conduct that was “irrational but for its tendency to harm competition,” Novell, 731 F.3d

   at 1076, the Court disagrees. Altitude has alleged that marketplace trends show it is

   not economically rational for Comcast to stop distributing Altitude, given that Altitude’s

   performance in terms of viewership and advertising revenues was rising before the

   blackout, and that without access to Altitude, many Comcast customers have cancelled

   or expressed intent to cancel their service. (¶¶ 182–89.) Altitude alleges that carrying

   its programming is a “net positive” for Comcast; Comcast can pass on more than the

   cost of carrying Altitude to subscribers through the Regional Sports Fee, separately

   makes money selling advertising during an allotted window on Altitude’s programming,

   and secures subscribers who might otherwise cut the cord because it carries Altitude’s

   programming. (¶ 195.) “Given this net positive outcome from carrying Altitude, it is

   economically irrational for Comcast to refuse to carry Altitude at Altitude’s proposed

   rates.” (¶ 196.) The Court concludes that these allegations sufficiently allege irrational

   conduct but for its tendency to harm competition.17

          17
               To the extent Comcast argues the AC pleads a procompetitive purpose of cost
   savings in the form of reduced programming expenses, which it argues is fatal to a duty to deal
   claim as a matter of law (ECF No. 48 at 11), the Court finds this argument more appropriate for
   the summary judgment stage of the litigation. While the existence of a valid business
   justification for a monopolist to refuse to deal may preclude § 2 liability, see Aspen Skiing, 472
   U.S. at 605–06, “courts have generally recognized that the existence of a business justification
   is not properly determined on a motion to dismiss,” Steward Health Care Sys., LLC v. Blue
   Cross & Blue Shield of Rhode Island, 997 F. Supp. 2d 142, 152 (D.R.I. 2014); see also
   Viamedia, Inc. v. Comcast Corp., 951 F.3d 429, 460 (7th Cir. 2020) (“Thus, balancing

                                                   24
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 25 of 41




                  (b)    Specific Intent to Monopolize

          Altitude alleges that “Comcast is acting with specific intent to monopolize.” (¶

   235.) Specifically, “[o]nce Altitude is out of the market, Comcast intends to vertically

   integrate and replace Altitude as a seller in the Regional Sports Programming Market.”

   (Id.) Altitude acknowledges that Comcast currently does not produce regional sports

   programming in the Denver DMA but points out that Comcast used to do so and

   maintains active facilities to do so. (¶ 39.) Moreover, Altitude alleges that “Comcast

   intends to take over regional sports programming in the Denver DMA, and it can do so

   immediately upon extinguishing competition from Altitude.” (Id.)

          Comcast argues that the AC “baselessly speculates” that Comcast will replace

   Altitude as a Denver RSN. (ECF No. 48 at 7.) The Court has carefully considered

   Comcast’s argument regarding the speculative nature of the allegations, not only as to

   specific intent, but as to the entire attempted monopolization claim as a whole.

   However, given the parties’ prior course of dealing for nearly 15 years, Comcast’s

   seemingly abrupt shift in requiring specific contractual terms like the sports tier and

   elimination of the minimum market penetration requirement, refusal to negotiate with

   Altitude, and the factual allegations regarding Comcast’s infrastructure and financial

   means giving it the ability to vertically integrate with relative ease, the Court finds

   Altitude has plausibly alleged that Comcast intends to monopolize and replace Altitude


   anticompetitive effects against hypothesized justifications depends on evidence and is not
   amenable to resolution on the pleadings, at least where the plaintiff has alleged conduct similar
   to that in Aspen Skiing.”). Even considering Comcast’s assertion that the AC itself provides the
   procomptetitive purpose, the Court agrees with the other courts which have found that
   “[c]onsideration of procompetitive justifications must wait for a comprehensive rule of reason
   analysis.” Viamedia, 951 F.3d at 461.

                                                  25
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 26 of 41




   as a seller in the Regional Sports Programming Market.

          As the Court has noted elsewhere in this Order, whether Altitude can prove

   Comcast’s specific intent to monopolize is an entirely different matter—one the Court

   views with some skepticism, particularly in light of Comcast’s argument that replacing

   Altitude would not make Comcast a monopolist because of AT&T SportsNet Rocky

   Mountain’s presence in the market (ECF No. 48 at 18). But this issue is joined here in

   the Rule 12 context, and “[t]he threshold of sufficiency that a complaint must meet to

   survive a motion to dismiss is exceedingly low, and Rule 12(b)(6) dismissals are

   particularly disfavored in fact-intensive antitrust cases.” Spanish Broad. Sys. of Fla.,

   Inc. v. Clear Channel Commc’ns, Inc., 376 F.3d 1065, 1070 (11th Cir. 2004) (citing

   Quality Foods de Centro Am., S.A. v. Latin Am. Agribusiness Dev. Corp., S.A., 711

   F.2d 989, 994–95 (11th Cir. 1983)).

                 (c)    Dangerous Probability of Achieving Monopoly Power

          “The third element of an attempted monopolization claim [(dangerous probability

   of achieving monopoly power)] requires consideration of ‘the relevant market and the

   defendant’s ability to lessen or destroy competition in that market.’” SolidFX, 935 F.

   Supp. 2d at 1084 (quoting Christy Sports, 555 F.3d at 1192).

          Altitude alleges that Comcast has a high probability of successfully monopolizing

   the Denver DMA’s Regional Sports Programming Market because it is a monopsonist

   and multimarket firm, has deep pockets, has experience operating RSNs, and has the

   ability to quickly produce Denver DMA regional sports programming using its existing

   facilities—including facilities in Denver. (¶ 75.) Moreover, Comcast’s dominance in the

   Professional Hockey Programming Market demonstrates it is already successfully

                                               26
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 27 of 41




   monopolizing a market, and shows the ease with which it will monopolize the larger

   Regional Sports Programming Market, which includes the Professional Hockey

   Programming Market. (¶ 76.)

         Specifically, Altitude alleges Comcast is a competitor in the Regional Sports

   Programming Market for at least two reasons. First, “Comcast has an existing market

   share as a seller in the Regional Sports Programming Market because of its subsidiary

   NBCSN’s national telecasts of regional sports programming,” which includes Colorado

   Avalanche games. (¶ 77.) Second, consistent with what the Department of Justice

   Horizontal Merger Guidelines calls a “rapid entrant,” Comcast is considered a “direct

   competitor” with Altitude for purposes of antitrust analysis. (Id.) Though Comcast does

   not currently own or operate a RSN in the Denver DMA, Comcast’s market power,

   MVPD Affiliated RSN infrastructure, pre-existing infrastructure from The Mountain,

   national sports programming presence, and resources provide it with the ability to

   rapidly launch a RSN in Denver and quickly take over the Regional Sports

   Programming Market. (¶¶ 77, 91.)

         Although Comcast does not currently produce regional sports programming in

   the Denver DMA, Altitude alleges Comcast used to do so, and maintains active facilities

   for producing sports programming in Denver. (¶ 39.) Altitude alleges that Comcast

   intends to take over regional sports programming in the Denver DMA, and can do so

   immediately upon putting Altitude out of business. (Id.)

                Comcast’s dominance over the downstream distribution
                market—and corresponding market power as a monopsonist
                over the Regional Sports Programming market—has
                implications for this case. First, it enhances Comcast’s
                power to exclude competition in the Regional Sports

                                              27
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 28 of 41




                 Programming Market. Second, it makes Comcast likely to
                 succeed in monopolizing the Regional Sports Programming
                 Market. Third, it gives Comcast strong incentives to
                 monopolize the Regional Sports Programming Market by
                 taking over regional sports programming from local
                 dependents.

   (¶ 45.) Altitude alleges that Comcast’s dominance over distribution and its historical

   pattern of “extinguishing” local regional sports networks and taking over their

   programming demonstrate that Comcast is “especially likely to succeed in monopolizing

   the Regional Sports Programming Market.” (¶ 47.)

          In the Motion to Dismiss, Comcast disputes the allegations that there is a

   dangerous probability it will gain monopoly power as a seller in the Regional Sports

   Programming Market. (ECF No. 48 at 16.) Comcast argues it is “implausible” that

   Altitude’s owner would let it replace Altitude and disputes the characterization that it is a

   rapid entrant in the market. (Id.) Comcast underscores that Altitude’s “novel argument”

   that Comcast is a rapid entrant is “unprecedented and f lies in the face of the Supreme

   Court’s admonition that the facts of Aspen were ‘at or near the outer boundary of § 2

   liability.” (ECF No. 54 at 7.)

          Comcast extrapolates the effects of Altitude’s rapid entrant theory, positing that if

   Altitude can state a claim by speculating the Comcast might enter Altitude’s market

   after refusing to buy Altitude’s programming, then no distributor could ever, without

   threat of a lawsuit, remove a product from its shelves. (Id.) Ultimately, Comcast

   argues, courts would become regulators of the prices and terms on which a distributor

   must carry a producer’s goods or face antitrust penalties; under these circumstances,

   Comcast contends Altitude’s rapid entrant theory must be rejected. (Id. at 7–8.)


                                                28
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 29 of 41




          Further, Comcast identifies three additional reasons negating the dangerous

   probability it will obtain monopoly power as a result of the failed negotiations with

   Altitude, namely: (1) its market share as a seller, which it states is zero, should be

   considered; (2) Altitude has failed to establish a dangerous probability that it will

   monopolize the Denver market, instead relying on allegations of Comcast’s actions

   13–23 years ago;18 and (3) replacing Altitude would not make Comcast a monopolist

   because AT&T SportsNet Rocky Mountain is another RSN in Denver. (Id. at 16–18.)

          In connection with its argument that it has zero market share as a seller,

   Comcast also contests Altitude’s allegations regarding its power in the Professional

   Hockey Programming Market. (Id. at 17.) Specifically, Comcast distinguishes its

   telecasting of NHL games on NBCSN from RSN programming, stating that NBCSN is

   not a RSN and does not telecast RSN programming. (Id.) Rather, “NBCSN is a

   national network that purchases its professional hockey rights from the NHL and

   telecasts NHL programming nationally.” (Id.) Thus, Comcast contends NBCSN does

   not compete in the Denver DMA Regional Sports Programming Market or the

   Professional Hockey Programming Market. (Id.)

          The Court acknowledges the strength of Comcast’s arguments. However, the

   Court remains mindful it is assessing the plausibility of Altitude’s allegations on a motion

   to dismiss. Viewed in that light, Altitude’s allegations of a dangerous probability of that

   Comcast will gain monopoly power as a seller in the Regional Sports Programming



          18
             Altitude alleges that over the past two decades, between 1997 and 2007, Comcast
   had a strategy involving launching or acquiring RSNs in cities where Comcast had vertical
   integration. (¶¶ 109–13.)

                                                29
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 30 of 41




   Market pass muster. The key inquiry in evaluating this element is the power of the

   defendant in the market in which it competes. Nat’l Ass’n of Inv’rs Corp. v. Bivio, Inc.,

   2013 WL 316021, at *5 (D. Colo. Jan. 28, 2013) (internal quotation marks and citation

   omitted). “To evaluate a defendant’s market power, at the very least it must be shown

   how much of the relevant market a defendant controls.” Id. (internal quotation marks

   and citation omitted).

          Under the Department of Justice and Federal Trade Commission Horizontal

   Merger Guidelines § 5.1, “[f]irms that are not current producers in a relevant market, but

   that would very likely provide rapid supply responses with direct competitive impact in

   the event of a SSNIP, without incurring significant sunk costs, are also considered

   market participants. These firms are termed ‘rapid entrants.’” See U.S. Dep’t of Justice

   and Fed. Trade Comm’n, Horizontal Merger Guidelines § 5.1 (Aug. 19, 2010),

   https://www.justice.gov/atr/horizontal-merger-guidelines-08192010#5a, last visited Nov.

   16, 2020. 19

          Again, the Court remains mindful of Comcast’s emphasis on the fact that it does

   not compete as a seller in the Regional Sports Programming Market (ECF No. 54 at

   12), a fact Altitude acknowledges (¶ 77 (“Though Comcast does not currently own or

   operate an RSN in the Denver DMA . . . .”)). The Court also acknowledges Comcast’s

   point that Altitude has not cited a case holding that a zero market share defendant had



          19
              Courts have used the Horizontal Merger Guidelines in defining the relevant market in
   antitrust cases. See, e.g., Horst v. Laidlaw Waste Sys., Inc., 917 F. Supp. 739, 744 (D. Colo.
   1996); United States v. Visa U.S.A., Inc., 163 F. Supp. 2d 322, 335 (S.D.N.Y. 2001), as
   modified, 183 F. Supp. 2d 613 (S.D.N.Y. 2001), and aff’d, 344 F.3d 229 (2d Cir. 2003), and
   enforced, 2007 WL 1741885 (S.D.N.Y. June 15, 2007).

                                                 30
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 31 of 41




   a dangerous probability of monopolizing a market. (ECF No. 54 at 12.) But, while

   Comcast cites cases explaining that the expansion of liability in this manner may

   exceed the bounds of § 2 liability, (ECF No. 54 at 7 (citing Trinko, 540 U.S. at 409, and

   Novell, 731 F.3d at 1074)), it does not cite Tenth Circuit authority definitively showing

   that Altitude’s novel theory is legally impermissible—particularly at the dismissal stage.

          Moreover, Altitude cites authority that stands for the proposition that analyzing

   whether a firm is a rapid entrant is a “fact-intensive inquiry.” (ECF No. 53 at 10 (citing

   United States v. Bazaarvoice, Inc., 2014 WL 203966 (N.D. Cal. Jan. 8, 2014) (deciding

   rapid entry based on evidentiary record) and FTC v. Tronox Ltd., 322 F. Supp. 3d 187

   (D.D.C. 2018) (same).) Under these circumstances, the Court concludes that Altitude

   has sufficiently alleged that Comcast’s infrastructure and financial means enable

   Comcast to switch production rapidly to launch a RSN without incurring significant sunk

   costs, making it a plausible rapid entrant. (ECF No. 53 at 10 (citing ¶¶ 77–80, 91–98,

   101).) Despite the arguable weakness and novelty of this argument (which will be

   carefully scrutinized on a future motion for summary judgment), Altitude has alleged

   numerous other factors supporting its position that the Court finds persuasive at this

   juncture.

          To bolster allegations of Comcast’s dangerous probability of achieving monopoly

   power, Altitude also points to the high barriers to entry in the Regional Sports

   Programming Market (¶ 92),20 Comcast’s existing programming from its other RSNs


          20
               Specifically, such barriers to entry include: the development of sports production
   facilities, acquisition of local sports television rights, ability to access distribution channels,
   product differentiation, operational expertise, and a sufficient amount of sports programming to
   occupy a network. (¶ 92.)

                                                   31
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 32 of 41




   throughout the country that is ready to be deployed in the Regional Sports

   Programming Market (¶ 94), Comcast’s brand recognition through its national sports

   networks like NBCSN (¶ 95), Comcast’s significant financial resources (¶ 96),

   Comcast’s production facilities at the Comcast Media Center, which include terrestrial

   fiber connectivity to acquire video from Denver sports arenas, sophisticated studios,

   and a content operations center (¶¶ 97–98), and the ex istence of just one competitor

   (AT&T SportsNet Rocky Mountain) that lacks monopsony power in the Regional Sports

   Programming Market (¶ 99). (ECF No. 53 at 10.) Despite Comcast’s zero market

   share in the Regional Sports Programming Market, Altitude’s allegations that it has a

   dangerous probability of rapidly entering the market and monopolizing it are plausible.21

          The Court also finds Comcast’s arguments that NBCSN does not compete in the

   Denver Regional Sports Programming Market or the Professional Hockey Programming

   submarket unavailing at the dismissal motion stage of the litigation. As Altitude points

   out (id. at 9), “[i]t is well settled that defining the relevant market is an issue of fact,”

   Telecor Commc’ns, Inc. v. Sw. Bell Tel. Co., 305 F.3d 1124, 1131 (10th Cir. 2002)

   (citation omitted); Altitude has alleged that, given Comcast’s alleged participation in the

   Professional Hockey Programming Market (between 40.5% and 74%) and the

   anticompetitive conduct in which Comcast has allegedly already engaged, there is a

   dangerous probability that Comcast will monopolize that market. (ECF No. 53 at 10; ¶



          21
            Based on Comcast’s arguments, particularly its zero market share as a seller in the
   Regional Sports Programming Market, the Court views Altitude’s attempted monopolization
   claim as having a significantly difficult road ahead should the case proceed to summary
   judgment, but the Court must view the allegations in the light most favorable to Altitude at the
   dismissal stage.

                                                   32
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 33 of 41




   89.) Were Comcast to replace Altitude in the hockey submarket, Comcast’s market

   share would rise to between 66.5% and 100%. (Id.) Therefore, the Court finds Altitude

   has sufficiently alleged its alternative theory on this point: that there is a dangerous

   probability that Comcast will monopolize the Professional Hockey Programming

   Market.22

   B.     Tortious Interference Claims

          To state a claim of tortious interference with business relations, a plaintiff must

   show that the defendant intentionally and improperly induced or prevented a third


          22
             In its briefing footnotes, Comcast appears to contest whether Altitude has properly
   alleged a relevant market in connection with the Professional Hockey Programming Market.
   (ECF No. 48 at 17 n.9 (“In any event, Altitude does not allege that Avalanche games telecast by
   NBCSN are substitutes for the different Avalanche games telecast by Altitude. Novell, 731 F.3d
   at 1071 (products in the same market must be substitutable). NBCSN telecasts twelve
   Avalanche games a year (AC ¶ 85), which is, at most, an immaterial share of the alleged
   relevant submarket.”) (emphasis in original); ECF No. 54 at 8 n.4 (disputing that Comcast and
   Altitude do business in the same market and contrasting Comcast’s national networks, national
   hockey rights purchasing, and telecast of NHL matches on a national basis with Altitude’s
   regional network purchasing regional hockey rights and telecasting Avalanche matches on a
   regional basis).)
           In response, Altitude argues that “[i]n the Denver DMA, consumers have a unique
   demand for Avalanche hockey games and view the Altitude and Comcast networks as
   interchangeable suppliers of such programming. (ECF No. 53 at 10 (citing ¶¶ 84–89).)
   Further, Altitude disputes Comcast’s contention that RSN and national telecasts of games are
   not interchangeable because a hockey viewer cannot switch from Altitude to NBC to watch the
   same game, stating that “defining a market game by game runs against courts’ strong
   preference not to limit a market to one brand.” (Id. at 10 n.3 (citation omitted).)
           The Court acknowledges the general high quality of the briefing in this case—except in
   this context, where both parties present substantial arguments about the definition of an alleged
   market in their footnotes, without sufficient development to aid the Court. To the extent this
   issue is presented again in any subsequent motion practice, the Court expects counsel will
   more thoroughly examine these complex legal and factual issues.
           Accordingly, the Court finds Comcast’s argument too underdeveloped for proper
   analysis, and nonetheless, as noted above, defining the relevant market is a factual issue,
   which is not suitable for resolution on a motion to dismiss. As Comcast’s argument appears to
   implicate factual issues regarding, among other things, whether specific games are
   interchangeable and programming on national versus regional networks, the Court cannot
   resolve these arguments at this stage.


                                                  33
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 34 of 41




   person to not enter into or continue a business relationship w ith the plaintiff.

   ClearCapital.com, Inc. v. Computershare, Inc., 2019 WL 1573300, at *3 (D. Colo. Apr.

   11, 2019) (citing Amoco Oil Co. v. Ervin, 908 P.2d 493, 500 (Colo. 1995); Restatem ent

   (Second) of Torts, § 766B (1979)).

          “Tortious interference with a prospective business relation requires a showing of

   intentional and improper interference preventing formation of a contract.” Autotech

   Techs., LP v. Palmer Drives Controls & Sys., Inc., 2020 WL 1974759, at *4 (D. Colo.

   Apr. 24, 2020) (citing Amoco Oil, 908 P.2d at 500). Courts consider seven factors in

   determining whether intentional interference is improper: the nature of the actor’s

   conduct, the actor’s motive, the interests of the other with which the actor’s conduct

   interferes, the interests sought to be advanced by the actor, the social interests in

   protecting the freedom of action of the actor and the contractual interests of the other,

   the proximity or remoteness of the actor’s conduct to the interference, and the relations

   between the parties. See Amoco Oil, 908 P.2d at 500 (citing Restatement (Second) of

   Torts § 767) (explaining the weight carried by these factors may vary).

          Altitude alleges that various misrepresentations by Comcast have disrupted

   Altitude’s actual and prospective business relationships (¶¶ 258, 264), including:

                 In an attempt to explain away its anticompetitive conduct,
                 Comcast has publicly claimed that Altitude’s price increases
                 have “driven up costs for all of our customers in Colorado
                 and Utah.” This statement ignores the fact that the increase
                 in the RSN fee that Comcast charges to its customers far
                 exceeds the rate at which Altitude’s fees have increased
                 over the same time period. Comcast knowingly made these
                 false statements to harm Altitude, unfairly cast blame on
                 Altitude for the blackout, and disrupt Altitude’s actual and
                 prospective business relationships.


                                                34
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 35 of 41




   (¶ 123.)

                 Comcast has similarly misrepresented that Altitude suffers
                 from “lower viewership” and this is why Comcast has chosen
                 to blackout Altitude. Altitude’s total ratings have
                 experienced significant growth in recent years. The
                 network’s overall ratings increased 70% from the 2016–2017
                 season to the 2017–2018 season and increased 63% f rom
                 the 2017–2018 season to the 2018–2019 season.

   (¶ 124.)

                 Comcast claims in public statements that Altitude is too
                 expensive for it to continue to carry Altitude programming at
                 its current rates. This claim not only misrepresents Altitude’s
                 financial viability and the value of its programming, but also
                 is inconsistent with the fees that Comcast charges its
                 subscribers.

   (¶ 191.)

          In arguing for dismissal of Altitude’s tortious interference claims, Comcast raises

   the competitor privilege doctrine and pleading deficiencies under Federal Rules of Civil

   Procedure 8 and 9(b). (ECF No. 48 at 19–20.) Com cast contends it had an absolute

   right not to renew the contract because it expired by its own terms. (Id. (citing ¶ 133).)

   Next, Comcast asserts the AC fails to comply with Federal Rule of Civil Procedure

   9(b)’s requirement that claims based on misrepresentations plead with particularity “the

   time, place, and contents of the false representation, the identity of the party making

   the false statements, and the consequences thereof.” (Id.) Finally, Comcast argues

   the AC fails to identify any affected prospective relationship. (Id. at 20.)

          “In alleging fraud or mistake, a party must state with particularity the

   circumstances constituting fraud or mistake. Malice, intent, knowledge, and other

   conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).


                                                35
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 36 of 41




          Comcast notes that the tortious interference claims are at least partly based on

   misrepresentations, and argues they are not pled with the particularity required by Rule

   9(b). (ECF No. 48 at 19 (citing ¶¶ 258, 264).) See Purac Am. Inc. v. Birko Corp., 2015

   WL 1598065, at *6 (D. Colo. Apr. 8, 2015) (dismissing intentional interference with a

   prospective business advantage claim for failure to allege who made the false

   statements to customers or when and where statements were made in accordance with

   Rule 9(b)). Further, Comcast contends the AC fails to allege facts demonstrating the

   statements were misrepresentations or had any consequences on Altitude’s business.

   (ECF No. 48 at 20.) To the contrary, Comcast views the AC as establishing the truth of

   the statement regarding increasing costs, citing allegations that Comcast’s costs fell

   dramatically when it stopped paying Altitude (¶ 63) and that Altitude demanded

   continued annual fee increases (¶ 140). (Id.) Comcast also takes issue with Altitude’s

   failure to provide “context to support any plausible inference that ‘lower viewership’ was

   false or misleading.” (Id.)

          In response, Altitude contests that it must allege the misrepresentations in

   accordance with Rule 9(b), instead arguing it must only allege—and did allege—that

   Comcast knowingly made a false statement, intended to cause others to rely on that

   statement, and harmed Altitude. (ECF No. 53 at 20.) Altitude emphasizes that

   Comcast’s statements in the Motion to Dismiss demonstrate it has sufficient notice of

   the representations, notwithstanding any Rule 9(b) deficiency. (Id. (citing ECF No. 48

   at 15).) Finally, Altitude argues it need not allege why the statements were false, as no

   Tenth Circuit case imposes such a requirement. (Id.)



                                               36
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 37 of 41




          The Court agrees with Comcast, and finds that Altitude has failed to allege the

   fraudulent misrepresentations with the sufficient particularity necessary to satisfy Rule

   9(b). Altitude’s theory is that Comcast knowingly made misrepresentations and false

   statements to explain away its anticompetitive conduct, which resulted in a disruption of

   Altitude’s actual and prospective business relationships. (¶ 123.) Altitude alleges

   Comcast’s interference is intended not only to make it impossible for Altitude to perform

   its existing contracts with Denver-based professional sports teams and advertisers (¶¶

   255–59), but also “intend[ed] to induce and cause Altitude’s af filiate sports teams and

   advertisers not to enter into prospective relations with Altitude” (¶ 262).

          As the Purac court found, “[i]n the context of a tortious interference claim, ‘the

   heightened pleading standard [of Rule 9(b)] only applies to the fraudulent inducement

   element of the tortious interference claim.” 2015 WL 1598065, at *6 (citing Dawson v.

   Litton Loan Servicing, LP, 2013 WL 1283848, at *8 (D. Colo. Mar. 28, 2013); N. Am.

   Catholic Educ. Programming Found., Inc. v. Cardinale, 567 F.3d 8, 14 (1st Cir. 2009)

   (Rule 9(b) applies where “fraudulent misrepresentation is the lynchpin” of tortious

   interference claim)). While Altitude does not invoke the term “fraud” in the AC, that is

   the essence of the claims: Comcast’s intentional misrepresentations were designed to

   interfere with existing and future contracts. Although neither party has provided any

   binding Tenth Circuit precedent, the Court elects to follow the analysis set out in Purac

   and dismiss Altitude’s tortious interference claims without prejudice. See id. (dismissing

   defendant’s counterclaim that plaintiff induced defendant’s customers to end their

   relationships with defendant by making false statements to the customers without



                                                37
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 38 of 41




   prejudice for failure to satisfy Rule 9(b)).23

   C.     Request for Punitive Damages

          In the AC, Altitude requests punitive damages under state law. (¶¶ 1, 266(e).) In

   the Motion to Dismiss, Comcast argues that if any state law claims survive, the Court

   should dismiss or strike Altitude’s demand for punitive damages because Colorado law

   prohibits such a demand in an initial pleading.24 (ECF No. 48 at 20 n.12 (citing Colo.

   Rev. Stat. § 13-21-102(1.5)(a) and Glaser v. Jordan, 2010 WL 1268151, at *2 (D. Colo.

   Mar. 30, 2010)).) Altitude does not address Comcast’s argument regarding punitive

   damages. (See ECF No. 53.)

          “Under Colorado law, a litigant is entitled to an award of exemplary (i.e., punitive)

   damages if the wrong done . . . is attended by circumstances of fraud, malice, or willful

   and wanton conduct[.]” Cahey v. Int’l Bus. Machs. Corp., 2020 WL 5203787, at *15 (D.

   Colo. Sept. 1, 2020) (citing Colo. Rev. Stat. § 13-21-102(1)(a)). However, an initial

   complaint cannot contain a request for exemplary damages; only after the parties

   exchange initial disclosures may a party move to amend her pleading to include such a

   request and only if she “establishes prima facie proof of a triable issue.” Id. (citing

   Residences at Olde Town Square Ass’n v. Travelers Cas. Ins. Co. of Am., 413 F. Supp.

          23
            Because the Court dismisses the tortious interference claims on Rule 9(b) grounds, it
   need not address Comcast’s alternative arguments for dismissal of these claims.
          24
              “A claim for exemplary damages in an action governed by this section may not be
   included in any initial claim for relief. A claim for exemplary damages in an action governed by
   this section may be allowed by amendment to the pleadings only after the exchange of initial
   disclosures pursuant to rule 26 of the Colorado rules of civil procedure and the plaintiff
   establishes prima facie proof of a triable issue. After the plaintiff establishes the existence of a
   triable issue of exemplary damages, the court may, in its discretion, allow additional discovery
   on the issue of exemplary damages as the court deems appropriate.” Colo. Rev. Stat. §
   13-21-102(1.5)(a).

                                                    38
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 39 of 41




   3d 1070, 1073 (D. Colo. 2019)). If the movant has presented prima facie proof of a

   triable issue of exemplary damages, a court will permit the movant to amend the

   pleadings to add a claim for exemplary damages. See Kassinove v. McClendon, 2017

   WL 4277184, at *2 (D. Colo. Sept. 27, 2017). Should the m ovant fail to satisfy the

   Federal Rule of Civil Procedure 15, Federal Rule of Civil Procedure 16, or the

   exemplary damages standard, denial of the motion is appropriate. Id.

          “Courts in this District have found no conflict between Colo. Rev. Stat. §

   13-21-102 and the Federal Rules of Civil Procedure and have held that Colo. Rev. Stat.

   § 13-21-102 controls whether to permit amendment of a pleading to assert a request for

   exemplary damages.” Cahey, 2020 WL 5203787, at *15 (citing Wollam v. Wright Med.

   Grp., Inc., 2012 WL 4510695, at *9 (D. Colo. Sept. 30, 2012); Witt v. Condos. at the

   Boulders Ass’n, 2006 WL 348086, at *7 (D. Colo. Feb. 13, 2006)).

          According to the Scheduling Order entered on January 23, 2020, the parties’

   Rule 26(a)(1) disclosures were due by January 16, 2020. (ECF No. 35 at 10.)

   Therefore, given the length of time that has transpired since then, while it appears as

   though Altitude may have complied with the disclosure portion of the requirements of §

   13-21-102(1.5)(a), it has yet to be determined whether Altitude has established prima

   facie proof of a triable issue. Under these circumstances, and because the tortious

   interference claims are to be dismissed, the Court will strike Altitude’s request for

   punitive damages which is predictated on its tortious interference claims.

                                       V. CONCLUSION

          For the foregoing reasons, the Court ORDERS as follows:



                                               39
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 40 of 41




   1.     Defendants Comcast Corporation and Comcast Cable Communications, LLC’s

          Motion to Dismiss Plaintiff Altitude Sports & Entertainment, LLC’s Amended

          Complaint (ECF No. 48) is GRANTED in part and DENIED in part, as follows:

          a.      Altitude’s claims of monopolization in violation of the Sherman Act,

                  Section 2 (¶¶ 224–30), and monopolization in violation of the Colorado

                  Antitrust Act, Colo. Rev. Stat. § 6-4-105 (¶¶ 239–45), are DISMISSED

                  without prejudice;

          b.      Altitude’s claims for tortious interference with contractual relations (¶¶

                  254–59) and tortious interference with prospective business relations (¶¶

                  260–65) are DISMISSED without prejudice;

          c.      Altitude’s request for punitive damages under state law (¶¶ 1, 266) is

                  STRICKEN, insofar as it is predicated on the tortious interference

                  claims;25 and

          d.      The Motion to Dismiss is DENIED in all other respects.

   2.     The Court is aware that the parties will appear before Judge Hegarty for a status

          conference on November 30, 2020. (ECF No. 87.) The Court DIRECTS the

          parties to be prepared to discuss with Judge Hegarty the issue of resetting the

          deadline to amend the pleadings at that status conference.26


          25
             In reaching this conclusion, the Court in no way suggests Altitude cannot seek to later
   amend its complaint pursuant to Colo. Rev. Stat. § 13-21-102(1.5)(a), and expresses no opinion
   as to the merits of such a request.
          26
              As it pertains to all subsequent briefing in this case, if the parties are reasonably of
   the view that briefs in excess of the page limits allowed under WJM Revised Practice Standards
   III.C.1 are necessary, the Court urges counsel to consider a request for a moderate amount of
   extra pages to permit sufficient development of factual and legal issues.

                                                   40
Case 1:19-cv-03253-WJM-MEH Document 94 Filed 11/25/20 USDC Colorado Page 41 of 41




   3.    The partial stay of discovery (ECF No. 50) is LIFTED.


         Dated this 25th day of November, 2020.

                                                        BY THE COURT:



                                                        _________________________
                                                        William J. Martínez
                                                        United States District Judge




                                            41
